1

2

3                            UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6    DONALD ALVA OLIVER,                               Case No. 2:17-cv-03008-MMD-CWH

7                                Petitioner,                      ORDER
            v.
8
     BRIAN WILLIAMS, et al.,
9
                             Respondents.
10

11         Petitioner having filed a motion requesting extension of time (ECF No. 15), and

12   good cause appearing;

13         It is therefore ordered that Petitioner's motion requesting extension of time (ECF

14   No. 15) is granted. Petitioner will have through August 23, 2019, to file and serve a

15   response to the motion to dismiss (ECF No. 12).

16         DATED THIS 3rd day of July 2019.

17

18                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
